
	

114 HR 2432 IH: Federal Employee Gender Diversity Investment Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2432
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Beyer (for himself and Mr. Nolan) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
		
		A BILL
		To amend title 5, United States Code, to provide for a gender equality-focused investment option
			 under the Thrift Savings Plan.
	
	
 1.Short titleThis Act may be cited as the Federal Employee Gender Diversity Investment Act. 2.FindingsCongress finds the following:
 (1)A proven track record of taking advantage of the talents, ideas, and contributions of women is an excellent indicator of companies that are primed for long-term growth and sustainability.
 (2)A report reviewing 2,360 global companies found that those with women directors outperformed those without in return on equity.
 (3)Companies with greater numbers of women in senior management outperformed those without women directors in return on equity and scored higher when being evaluated on organization, leadership, accountability and innovation.
 (4)Investing in women and girls is one of the most important strategies for alleviating poverty and promoting sustainable development around the globe.
			3.Gender Equality-Focused Stock Index Fund
 (a)DefinitionSection 8438(a) of title 5, United States Code, is amended— (1)by redesignating paragraphs (2) through (10) as paragraphs (3) through (11), respectively;
 (2)by inserting after paragraph (1) the following:  (2)the term Gender Equality-Focused Stock Index Fund means the fund established under subsection (b)(1)(G);; and
 (3)in paragraph (10), as redesignated by paragraph (1) of this subsection, by striking paragraph (8)(D) each place it appears and inserting paragraph (9)(D). (b)Establishment (1)In generalSection 8438(b)(1) of title 5, United States Code, is amended—
 (A)in subparagraph (E), by striking and at the end; (B)in subparagraph (F), by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (G)a Gender Equality-Focused Stock Index Fund as provided under paragraph (6)..
 (2)Fund requirementsSection 8438(b) of title 5, United States Code, is amended by adding at the end the following:  (6) (A) (i)The Board shall select a minimum of one index which is a commonly recognized, passively managed index comprised of stocks (from the United States or international equity markets) that have been analyzed and selected based on criteria consistent with the purposes of this paragraph.
 (ii)The criteria under clause (i) shall at a minimum include— (I)gender diversity in corporate board and senior management composition;
 (II)pay equity; (III)workplace relations and benefits; and
 (IV)international operations and human rights. (iii)The historical performance of each index selected under this subparagraph shall be comparable to that of the other investment funds and options available under this subsection.
 (B)The Gender Equality-Focused Stock Index Fund shall be invested in a portfolio designed to replicate the performance of the index in subparagraph (A) (or, if more than one index is selected, the overall average performance). The portfolio shall be designed such that, to the extent practicable, the percentage of the Gender Equality-Focused Stock Index Fund that is invested in each stock is the same as the percentage determined by dividing the aggregate market value of all shares of that stock by the aggregate market value of all shares of all stocks included in such index (or indexes)..
				
